Title: To John Adams from James McHenry, 26 May 1800
From: McHenry, James
To: Adams, John



Sir
War Department, May 26 1800

I have the honor to submit a letter just received from Robert Gilmore Esquire, Chairman of a Committee of Gentlemen charged with the general superintendance of, and disbursing of Monies, for the Fortifications erecting at Baltimore, for the defence of that City and Harbour.
The representation made so far as it goes, appears to me strictly correct:—The fact that a Committee consisting of Principal Merchants of Baltimore Town anxious to obtain defences for a City and Harbour, important to the United States, and to their particular interests, voluntarily undertook—That if the defences should be prosecuted, they would undertake the general Superintendance of their erection, and disburse the Monies—and also become responsible for raising among the Citizens of Baltimore, and applying towards the same, Ten thousand Dollars—That they have exerted themselves to raise the full Sum they became responsible for, I cannot doubt; that they have raised a considerable part of it is also true, and that they have had much trouble in the disbursements made by them, as well as in the collection of the contributions from the Citizens will be easily conceived.
The failure of the Committee in raising the full Sum they engaged for, has been owing to the late losses and failures in Baltimore in which also are involved some of the Committee themselves, and if the deficiency is exacted, it must be paid by a very few of its solvent Members.
It is under such circumstances that a request is made to release the Committee from further responsibility to raise a deficiency rather above Three thousand Dollars, to make up the Ten thousand Dollars they engaged should be contributed, and if it also be considered, that it was the same Committee, who devoted much of their time to build in order to lend to Government the armed Vessels built at Baltimore, as well as contributed largely to this Naval fund also, and that considerable labour has actually been employed by the Citizens of Baltimore in person upon the Fortifications in question I conceive an inclination will be induced to comply with the request.
Whether the exoneration applied for under circumstances so equitable can be compiled with, is respectfully submitted to the president’s consideration and direction.
I have the honor to be / with perfect consideration / Sir, your obedt. servant,

(signed) James McHenry